Citation Nr: 0528870	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-20 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
respiratory disorder characterized as breathing trouble, 
diagnosed as asthma, bronchitis and chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral pes 
planus with hallux valgus, hammertoes and bunions.

3.  Entitlement to service connection for arthralgia of both 
upper extremities.

4.  Entitlement to service connection for degenerative disc 
disease of the cervical spine with radiculopathy of both 
upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, WV.

The veteran also provided testimony before a Veterans Law 
Judge at the RO in July 2005; a transcript is of record.

During the course of the current appeal the veteran has 
withdrawn the pending issue of entitlement to service 
connection for PTSD.

In essence, the RO held that new and material evidence has 
not been submitted to reopen a prior final decision with 
regard to issue #1.  The Board notes that, in accordance with 
the United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2004).

Issues ## 2, 3 and 4 as shown on the front page of this 
decision will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1998, the RO denied the veteran's claim for 
service connection for a chronic respiratory disorder; a 
timely appeal was not taken therefrom.    

2.  Additional evidence which has been submitted since the 
RO's 1998 decision, bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  Adequate evidence is now of record for an equitable 
substantive resolution of the pending appellate issue #1.

4.  Evidence of record establishes that any pre-service 
asthma increased in and as a result of service, and that 
other chronic respiratory problems now described as 
bronchitis and COPD may be reasonably attributed to service 
and in-service exposures.  

CONCLUSIONS OF LAW

1.  The evidence received since the 1998 RO decision is new 
and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2004).

2.  A chronic respiratory disorder characterized as breathing 
trouble, diagnosed as asthma, bronchitis and chronic 
obstructive pulmonary disease (COPD) was either incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1153, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
New and Material
Criteria
Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Factual Background and Analysis

At the time of the RO decision in 1998, the record included 
service records and available post-service clinical 
information to that time.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1998 RO decision, the veteran has 
provided testimony; numerous lay statements have been 
received as to his respiratory condition before, during and 
since service; further clinical evaluations have been 
undertaken, and additional medical expert opinions have been 
obtained.  This provides an entirely new insight into his 
situation.  Without entering any discussion of substantive 
veracity as may relate to the merits of the case, the 
recently acquired evidence is presumed to be credible for the 
purposes of reopening the claim.  New and material evidence 
having been submitted, the claim is reopened.

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
the Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  

In this instance, the veteran has been provided with SOCs, 
SSOCs and other documents relating to the pertinent 
regulatory provisions, has been afforded the requisite 
clinical testing, and has been given the opportunity to 
provide all other pertinent documentation relating to his 
current complaints.  All in all, and considering the action 
taken herein, the Board is satisfied that all due process 
requirements including regulatory and applicable judicial 
mandates have been fulfilled and that all due process rights 
of the veteran have been fully protected and addressed as 
they relate to issue #1 as herein considered. 

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. ("If 
the medical evidence of record is insufficient, or, in the 
opinion of the [Board], of doubtful weight or credibility, 
the [Board] is always free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or [quoting] recognized treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background and Analysis

The veteran's entrance examination made no reference to 
current respiratory problems or a history of such problems.  
Service documentation reflects that he was an aircraft 
mechanic in the Navy with a variety of specialty courses in 
various aspects of that job including hydraulics while 
stationed at El Toro and with the VQ-4 at Patuxent River NAS, 
MD.   

Service medical records show than on several occasions he was 
seen for a cold or upper respiratory complaints.  On 
examination, he was found to have bilateral rhonchi and rales 
in the lower lobes, and X-rays showed increased BUM's.  He 
was given antibiotics and other care as well as medication to 
stop the cough.

Numerous statements were received in 2003 from a number of 
the veteran's family and friends who knew him before, during 
and since service, [including his siblings and his mother 
with whom he now lives so as to care for her].  Everyone 
seems to agree that he had asthma as a child; but during 
service, onboard ship particularly, he was exposed to 
chemicals and asbestosis; that this seemed to cause 
additional problems with asthma and bronchitis; and that 
since then, he has had ongoing and increasingly severe 
respiratory difficulties.

One affiant, his former wife who married him in 1969 [and a 
divorce decree of record shows was divorced from him in May 
1986], stated that he was then working as a hydraulic 
mechanic on airplanes for the VQ-4 squadron in the Navy at 
Patuxent Naval Air Station.  After he got out in 1971, he had 
ongoing problems, and in the summer of 1976, when with family 
members in New York City, he experienced a frightening 
episode including shortness of breath.  She said that he 
later returned to more normal breathing, but on different 
other occasions during their marriage, he had the same 
experience.  

While these affiants cannot provide qualified medical 
opinions, they are well equipped to provide observations as 
to the veteran's condition throughout.

The veteran has stated that after he got out of the Navy, 
from May 1971 until 1978, he was treated for his respiratory 
problems by a private doctor in Leonardtown, MD; that from 
1978 to 1983 he was seen at Cafritz Hospital in Washington 
for his respiratory problems; that he was seen by one VA 
facility and then another since 1983 for various respiratory 
concerns including pneumonia, bronchitis, asthma and now 
COPD.

Private treatment records have been sought but have not been 
obtained and are thought to be unavailable.

Available more recent VA clinical records show that the 
veteran has COPD. 

A VA examination in 1998 noted that as a youth he had had 
asthma.  However, in service, when exposed to various caustic 
agents, he developed additional respiratory problems and that 
these had continued to present.  His pattern was to develop 
what seemed to be a cold and then he would develop congestion 
and classic bronchitis symptoms with cough and tightness in 
his lungs and then pneumonia pain for 4-5 days with chest 
pain on breathing cold air.  He smoked for a brief time some 
years before, but had quit.  X-rays showed some scarring in 
the left upper lobe of the chest.  The VA examiner diagnosed 
COPD, severe, with hypoxemia requiring constant home oxygen 
therapy.  He was prescribed home oxygen.  

The veteran provided testimony at a hearing held at the RO in 
October 1998; a transcript is of record.  He subsequently 
gave testimony before a Veterans Law Judge.  On both 
occasions he discussed, at length, his pre-service, in-
service and post-service respiratory problems in terms of 
increasing symptoms and involvement.  The veteran has stated 
that he had been told that his increasing respiratory 
problems might be due to in-service exposure to chemicals or 
breathing asbestos on shipboard.  He testified that he has 
been in business or construction since service and had not 
been associated with such chemicals or asbestos. 

The veteran has submitted extensive treatise materials 
relating to asthma, bronchitis and other slowly progressive 
airways disease falling under the mantle of a diagnosis of 
COPD.  These materials touch on various aspects of the 
disorder including relationships to exposure to chemicals 
such as would be found in a mechanics job with aircraft in 
the Navy.   

In this case, the veteran clearly had a childhood history of 
asthma.  However, it was not noted to be symptomatic at the 
time of entrance into service.  Service medical records show 
recurrent bouts of respiratory symptoms and abnormal findings 
on his chest X-rays.  He was in a MOS that caused him to be 
exposed to chemicals, for which treatise materials now 
identify an associative relationship with respiratory 
problems identical to those manifested by the veteran. 

Since service, lay evidence has been introduced to show that 
his pre-service asthma problems were minimal, but that in-
service, they continued, increased and expanded into 
additional and more problematic respiratory difficulties, and 
that this manifested itself soon after service.  This is 
corroborated by available records, and the veteran has stated 
that he was treated by other physicians during this entire 
time for the complaints identified by various family members.  
The Board finds his and their testimony in that regard to be 
entirely credible.

The VA examiners now identify a variety of respiratory 
problems including asthma, bronchitis and severe COPD for 
which he requires home oxygen.  He smoked for a time, but has 
not done so in years, and although smoking may cause COPD, 
there is no clinical finding of record in this case that this 
had any significant impact on his current breathing problems.

Although the evidence is not unequivocal, the Board finds 
that a doubt is raised which must be resolved in his favor, 
and that service connection is warranted for his current 
aggregate respiratory disorder as either having been 
aggravated in or incurred in service.  

ORDER

New and material evidence has been submitted to reopen the 
claim; service connection for a respiratory disorder 
characterized as breathing trouble, diagnosed as asthma, 
bronchitis and chronic obstructive pulmonary disease (COPD), 
is granted.

REMAND

With regard to issue #2 as shown on the front page, at the 
time of the veteran's entrance into service, he was noted to 
have a history of foot problems for which he had been given 
arch supports about a year previously.  The examiner recorded 
on the entrance examination that he had "pes planus, II, NCD 
(no trouble for 1 year at which time he was advised by M.D. 
to use arch supports)...as well as hallux valgus on the left 
great toe with early bunions deformity, NCD".

Other than an episode in service of cramping including in his 
legs, there is no in-service mention to foot problems 
including at separation.

The veteran and his family have asserted that he has had bad 
feet ever since service.

On VA examination in 1997, the veteran said that he had 
developed a painful right foot.  He had had a crush injury in 
1981 to that foot; he now had second toe drifting over the 
great toe when he wore his dress shoes.  He was limited in 
the types of shoes he could now wear.  Examination showed a 
bunion on the right foot with overlapping of the second toe 
over the great toe.

On VA examination in 1998, he was diagnosed as having 
bilateral pes planus deformity; bilateral hallux valgus 
deformity with hammertoe development; and bilateral 
onychomycosis.

Thus, although it is claimed, and there is no reason to 
discount the allegation, that the veteran had had foot 
problems in and since service, there is no current medical 
nexus identified between anything of service origin and 
anything now present that was not present at the time of his 
entrance.  However, the Board finds that given the testimony 
in that regard, and absent additional records for the interim 
period, a remand for additional record development might be 
helpful to the veteran's claim.

As for issues ## 3 and 4 on the front page, the veteran had 
no signs of neck or upper extremity problems at entrance.  He 
alleges that he injured himself in service, although service 
records do not support that assertion.  He did have an 
episode of a peculiar feeling or spasms in the extremities 
and back for which no definitive cause was identified in 
service.

Since service, the veteran has developed cervical 
degeneration and has had multiple symptoms involving the 
upper extremities which may be due to cervical neuropathy or 
may be due to something of other but as yet unidentified 
etiology.

Again, absent additional records and/or a medical opinion in 
this regard, the Board finds that the evidence of record is 
inadequate to render a sound judgment on these issues at this 
time, and that a remand may be helpful.  The case is remanded 
for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
additional clinical records from all care 
since service for the disabilities 
claimed in issues 2, 3 and 4, to include 
any care he may have received following 
the 1981 foot injury.  The RO should 
assist him in obtaining all such records, 
as well as up-to-date VA records.

2.  The case should then be forwarded to 
pertinent VA medical personnel to review 
the records, particularly with regard to 
any recently obtained records which might 
have been acquired pursuant to this 
remand request, and render an opinion as 
to the nature of disabilities before, 
during and since service as they relate 
to his feet, neck and upper extremities.  
The examiner(s) should express opinions 
as to whether it is more likely than not 
that the veteran's pre-service foot 
problems increased in severity in or as a 
result of service; and the nature of 
current foot as well as cervical and 
upper extremities disabilities, and 
whether it is more likely than not that 
there is any  relationship between these 
disorders and anything of service origin.  
The opinions should be annotated to the 
evidentiary files. 

3.  The case should then be reviewed by 
the RO.  If the decisions remain 
unsatisfactory, a comprehensive SSOC 
should be prepared.  The veteran and his 
representative should be given a 
reasonable opportunity to respond.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


